       Case 19-12809-JKS          Doc 155-1 Filed 03/01/19 Entered 03/01/19 17:43:24                       Desc
                                    Notice of Order Entry Page 1 of 1
Form order − ntcorder

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
MLK Jr Federal Building
50 Walnut Street
Newark, NJ 07102

                                         Case No.: 19−12809−JKS
                                         Chapter: 11
                                         Judge: John K. Sherwood

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   New England Motor Freight, Inc.
   1−71 North Ave E
   Elizabeth, NJ 07201
Social Security No.:

Employer's Tax I.D. No.:
  22−1977697




                                     NOTICE OF JUDGMENT OR ORDER
                                       Pursuant to Fed. R. Bankr. P. 9022

      Please be advised that on March 1, 2019, the court entered the following judgment or order on the court's
docket in the above−captioned case:

Document Number: 155 − 89
Order Approving Global Employee Settlements (Related Doc # 89). Service of notice of the entry of this order
pursuant to Rule 9022 was made on the appropriate parties. See BNC Certificate of Notice. Signed on 3/1/2019. (mg)

     Parties may review the order by accessing it through PACER or the court's electronic case filing system
(CM/ECF). Public terminals for viewing are also available at the courthouse in each vicinage.




Dated: March 1, 2019
JAN: mg

                                                                    Jeanne Naughton
                                                                    Clerk
